—In a proceeding to invalidate a petition requesting an opportunity to write in the name of a candidate in the Conservative Party primary election to be held on September 12, 1978 for the public office of Member of the Assembly from *934the 12th Assembly District, the appeal is from a judgment of the Supreme Court, Nassau County, dated August 21, 1978 which, inter alia, granted the application. Judgment affirmed, without costs or disbursements (see Matter of Helfand v Meisser, 22 NY2d 762). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.